Case 3:18-cv-00925-JLS-MSB Document 137 Filed 06/16/20 PageID.5035 Page 1 of 2



 1   COOLEY LLP                                      BROWN & BROWN, INC.
 2   William V. O’Connor (216650)                    Mark E. King (pro hac vice)
     (woconnor@cooley.com)                           Chief Litigation Counsel
 3   Alexander R. Miller (294474)                    (MEKing@bbins.com)
 4   (amiller@cooley.com)                            220 South Ridgewood Avenue
     4401 Eastgate Mall                              Daytona Beach, FL 32115
 5   San Diego, CA 92121                             Telephone: (386) 239-5782
     Telephone: (858) 550-6000                       Facsimile: (386) 239-5729
 6   Facsimile: (858) 550-6420
 7   Gregory Hoffnagle (pro hac vice)
 8   55 Hudson Yards
     New York, NY 10001
 9   Telephone: (212) 479-6648
10   Facsimile: (212) 479-6275

11   Dane R. Voris (281051)
     (dvoris@cooley.com)
12   500 Boylston Street
     Boston, MA 02116
13   Telephone: (617) 937-2300
14   Facsimile: (617) 937-2400
15    Attorneys for Plaintiff and Counterclaim-
      Defendant AMERICAN CLAIMS
16    MANAGEMENT, INC.
17
                            UNITED STATES DISTRICT COURT
18
                          SOUTHERN DISTRICT OF CALIFORNIA
19
20   AMERICAN CLAIMS                              Case No. 3:18-cv-00925-JLS-MSB
     MANAGEMENT, INC.,
21                                                NOTICE OF PUBLICLY FILED
                     Plaintiff and                DOCUMENTS
22                   Counterclaim-
                     Defendant,                   Date: July 9, 2020
23                                                Time: 1:30 p.m.
     v.                                           Judge: Hon. Janis L. Sammartino
24                                                Courtroom: 4D
     ALLIED WORLD SURPLUS LINES
25   INSURANCE COMPANY (f/k/a
     Darwin Select Insurance Company),
26
                     Defendant and
27                   Counterclaimant.
28
                                                               NOTICE OF PUBLICLY FILED DOCUMENTS
                                                                             3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 137 Filed 06/16/20 PageID.5036 Page 2 of 2



 1   TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
 2         Pursuant to the Court’s Order Granting in Part and Denying in Part Plaintiff’s
 3   Motion to Seal and Denying Defendant’s Motions to Seal dated June 9, 2020 (Doc. No.
 4   130), Plaintiff and Counterclaim-Defendant American Claims Management, Inc. (“ACM”)
 5   respectfully files the attached, unredacted versions of the following exhibits in support of
 6   ACM’s Opposition to Allied World’s Motion for Summary Judgment (Doc. No. 110),
 7   previously lodged under seal at Docket Number 109:
 8             • Exhibits 16–19, 26, 28–30, 32–34, 45–46, 48, 53, 55–57, 62–64, 68, and 77 to
 9                the Declaration of Dane R. Voris in Support of ACM’s Opposition to
10                Defendant’s Motion for Summary Judgment (Doc No. 110-1).
11         ACM also files the attached revised redacted version of ACM’s Opposition to Allied
12   World’s Motion for Summary Judgment (“ACM’s Opposition”) reflecting redactions to
13   direct quotes from the sealed exhibits. A new motion to seal the unredacted version of
14   ACM’s Opposition is being submitted concurrently herewith.
15
16   Dated:    June 16, 2020                  COOLEY LLP

17
                                              By: /s/William V. O’Connor
18                                               William V. O’Connor (216650)
19                                            Attorneys for Plaintiff and Counterclaim-
                                              Defendant AMERICAN CLAIMS
20                                            MANAGEMENT, INC.
21
22
23
24
25
26
27
28
                                                                 NOTICE OF PUBLICLY FILED DOCUMENTS
                                                   1.                          3:18-CV-00925-JLS-MSB
